Citation Nr: 0524042	
Decision Date: 09/01/05    Archive Date: 09/13/05

DOCKET NO.  98-12 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a vascular disease, 
to include cerebrovascular accidents with residuals and 
hypertension, and to include as secondary to service-
connected post-traumatic stress disorder, for accrued 
purposes.

2.  Entitlement to service connection for the cause of the 
veteran's death.

3.  Entitlement to dependency and indemnity compensation 
under the provisions of 38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1941 to July 
1947.  The appellant is the veteran's widow.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from an April 1998 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office in Portland, Oregon 
(RO), and from a June 2000 Board remand.

The issue of entitlement to Dependents' Educational 
Assistance under Chapter 35 of the United States Code (DEA) 
has been certified on appeal.  However, upon careful review 
of the claims file, the Board notes that the appellant did 
not submit a notice of disagreement or a substantive appeal 
as to this issue.  As such, the Board does not have 
jurisdiction of the issue of entitlement to DEA benefits.  
See generally 38 C.F.R. § 20.200 (2004).

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  In particular, VA's 
statutory "duty to notify" requires that VA notify a 
claimant of which portion of the information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, will be obtained by VA.  VA is also required to notify a 
claimant of the evidence needed to substantiate the claim.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In this case, the RO failed to notify the appellant of the 
VCAA, to include what evidence was to be provided by VA and 
by the veteran on the issues on appeal.  Additionally, there 
was no notice of the evidentiary requirements for 
substantiating the issues on appeal.  Id.  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit (Circuit Court) in Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003) held that the regulation giving the Board direct 
authority to cure a procedural defect in an appeal by 
providing the claimant with notice under the VCAA, 38 C.F.R. 
§ 19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C.A. § 5103(b).  Thus, if, as here, the 
record has a procedural defect with respect to the notice 
required under the VCAA, this may no longer be cured by the 
Board.  Accordingly, the Board must remand the case to the RO 
because the record does not show that the veteran was 
provided adequate notice under the VCAA and the Board is 
without authority to do so.  

Accordingly, this case is remanded for the following:

1.  The RO must provide all notification 
and development action required by the 
VCAA to the appellant.  In particular, the 
notification requirements and development 
procedures set forth at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 must be fully 
complied with and satisfied.  See also 38 
C.F.R. § 3.159 (2002).  

2.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the action taken in the paragraph 
above, the claims on appeal shall be 
readjudicated.  If any benefit sought on 
appeal remains denied, a supplemental 
statement of the case must be provided to 
the appellant and her representative.  
After the appellant and her representative 
have had an adequate opportunity to 
respond, the appeal must be returned to 
the Board for appellate review.

No action is required by the appellant until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


